DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 12/28/2020. 
Claim 12 is cancelled.
Claims 1, 13 have been amended. 
Claim 16 is new. 
Claims 1-11, 13-16 are pending.

Terminal Disclaimer
Terminal disclaimer filed 12/28/2020 has been acknowledged and accepted. The double patenting rejection of 08/26/2020 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dotson (US 2008/0269730 A1) [previously presented] in view of DeVore (US 2001/001673 A1) [previously presented] and in further view of Herekar (US 2008/0015660 A1). 
Re. claim 1 and 16, Dotson teaches an ophthalmic treatment system, comprising: 
a light source device comprising at least one light source (figure 3, LED array 14); 
at least one optical treatment head operatively coupled to the light source device, and configured to provide at least one treatment light, wherein the optical treatment head is affixed and supported on a mounting assembly (figure 3, light panel 12 on housing 16 houses the LEDs 14; paragraph 0028 – light source housing 16 is affixed to supporting structure 26 via attachment structure 42, shown in figure 4); 
at least one processor associated with the light source device (controller 60 in figure 5 can be any processor device) and programmed to control operation of the light source device to provide a discontinuous treatment light projection onto a patient's eye for a selected treatment time comprising successive treatment light exposure periods of a first light intensity level separated by non-treatment periods at a second light intensity level lower than the first light intensity level (paragraph 0029 – controller 60 controls the duration of a patient’s exposure to the light emitted [light exposure period] as well as intensity with a timer to automatically turn off LED array off after a preselected period of time [non-treatment period]).
Dotson does not teach the at least one optical treatment head projects the treatment light at least two inches to the patient's eye.
DeVore teaches an ophthalmic treatment system wherein the at least one optical treatment head projects the treatment light at least two inches to the patient's eye such that a position of the at least one optical treatment head relative to the patient's eye allows physician visualization and 
Dotson and DeVore are both analogous arts as they are both within the field of ophthalmic treatment devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ophthalmic treatment device of Dotson to incorporate the treatment head projecting light up to 3 inches from the patient cornea as disclosed by Devore in order to prevent de-polymerization of the collagen polymers through a safe distance of limited penetration depth, preventing eye damage (paragraph 0095).
The combined invention does not teach the at least one optical treatment head is further configured to provide a non-treatment light having a wavelength in the visible light spectrum that is not highly absorbed by riboflavin from the light source device.
Herekar teaches the ophthalmic treatment system wherein the at least one optical treatment head is further configured to provide a non-treatment light having a wavelength in the visible light spectrum that is not highly absorbed by riboflavin from the light source device (figure 4, plot shows the low light absorbance as a function of wavelength of the riboflavin and recombinant riboflavin for 300, 500+ nm).
The combined invention of Dotson/DeVore and Herekar are analogous arts as they are all within the field of ophthalmic treatment devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention of Dotson/DeVore to incorporate the non-treatment light of Herekar in order to determine treatment region within a predetermined spatial pattern via photosensitizer/riboflavin (abstract).

Re. claim 2, the combined inventions of Dotson/Devore/Herekar teaches the invention of claim 1, and DeVore further teaches the system wherein the at least one optical treatment head projects the treatment light at least three inches to the patient's eye (paragraph 0116 – EFOS light guide is positioned within the staging apparatus 12 at a distance of 0.25 to 3 inches from the cornea).

Re. claim 3, the combined inventions of Dotson/Devore/Herekar teaches the invention of claim 1, and DeVore further teaches the system wherein the at least one optical treatment head projects the treatment light between three to six inches to the patient's eye (paragraph 0116 – EFOS light guide is positioned within the staging apparatus 12 at a distance of 0.25 to 3 inches from the cornea).

Re. claim 4, the combined inventions of Dotson/Devore/Herekar teaches the invention of claim 1, and Dotson further teaches the system wherein the treatment light is selected from the group consisting of UVA light, blue light, and a mixture of UVA and blue light (paragraph 0031 – range of wavelengths for ophthalmic phototherapy include infrared spectrum ranging from blue light to infrared light).
 
Re. claim 5, the combined inventions of Dotson/Devore/Herekar teaches the invention of claim 1, and Dotson further teaches the system wherein the treatment light exposure period is between one second and 10 minutes (paragraph 0032 – phototherapy treatment duration could vary from under a minute to around 10 minutes).

Re. claim 6, the combined inventions of Dotson/Devore/Herekar teaches the invention of claim 1, and Dotson further teaches the system wherein the at least one processor has an input for operator selection of parameters and duration for the discontinuous light projection on the cornea and/or sclera (paragraph 0029 – controller 60 controls parameters such as energy output, intensity, activation/deactivation, etc.).

Re. claim 7, the combined inventions of Dotson/Devore/Herekar teaches the invention of claim 1, and DeVore further teaches the system wherein each treatment light exposure period and non-treatment period of the discontinuous treatment light projection is in the range from 5 seconds to 25 seconds (paragraph 0116 – UV light can be set for application for 10-120 seconds, preferably 30-60 seconds).

Re. claim 8, the combined inventions of Dotson/Devore/Herekar teaches the invention of claim 1, and Dotson further teaches the system wherein the at least one processor further comprises an intensity control module for gradually decreasing and increasing an intensity of the discontinuous treatment light projection between the first light intensity and the second light intensity (paragraph 0029 – controller controls the intensity of the output light as well as which LEDs are lit at any given time [controls intensities of the discontinuous light projections]).

Re. claim 9, the combined inventions of Dotson/Devore/Herekar teaches the invention of claim 1, and Dotson further teaches the system further comprising a pattern control device which provides patterned treatment light projection onto the eye (paragraph 0029 – controller allows different LEDs to be lit in a desired sequence [desired pattern] or in a pulled format).

Re. claim 14, the combined inventions of Dotson/Devore/Herekar teaches the invention of claim 1, and Dotson further teaches the system wherein the second light intensity level is 0% (paragraph 0029 – controller controls the panel 12 to turn on and off).

Re. claim 15, the combined inventions of Dotson/Devore/Herekar teaches the invention of claim 1, and Dotson further teaches the system wherein the at least one processor is programmed to control operation of a light modulation device of the light source device to provide the discontinuous treatment light projection onto the patient's eye (paragraph 0029-0030 – controller 60 controls light parameters and which LEDs to light as a form of light modulation, inducing photobiomoduation to stimulate biological processes within the cells).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dotson (US 2008/0269730 A1) [previously presented] in view of DeVore (US 2001/001673 A1) [previously presented] and in further view of Herekar (US 2008/0015660 A1) as applied to claims 1-9 and 14-16 above, and further in view of Platt (US 2002/0100990 A1).
Re. claim 10, the combined inventions of Dotson/DeVore/Herekar teaches the invention of claim 1, but does not teach the optical sensor device having an output in communication with the at least one processor. 
Platt teaches an ophthalmic treatment system further comprising an optical sensor device having an output in communication with the at least one processor, wherein the at least one processor further comprises a treatment light control module which adjusts the intensity of part or all of the light source according to data collected from the optical sensor device (paragraph 0054 – Shack Hartmann sensor [optical sensor] is used to measure aberrations [deformities] in the eye, and in turn a required light intensity profile is gathered from a digital light processor [paragraph 0076] to correct the aberrations).
The combined inventions of Dotson/Devore/Herekar as well as Platt are all analogous arts as they are all within the field of ophthalmic treatment systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention of Dotson/Devore/Herekar to incorporate the optical sensor in communication with the processor in order to correct any abnormal defects/aberrations in the eye with accurate light intensities without damage.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dotson (US 2008/0269730 A1) [previously presented] in view of DeVore (US 2001/001673 A1) [previously presented] and in further view of Herekar (US 2008/0015660 A1) as applied to claims 1-9 and 14-16 above, and further in view of Fujieda (US 2002/0040218 A1).
Re. claim 11, the combined inventions of Dotson/Devore/Herekar teaches the invention of claim 1, but does not teach the fixation light. 
Fujieda teaches an ophthalmic treatment system further comprising a fixation light upon which an eye is focused during treatment (paragraph 0025 – fixation light 20 is positioned on an optical axis of an objective lens).
The combined inventions of Dotson/Devore/Herekar as well as Fujieda are all analogous arts as they are all within the field of ophthalmic treatment systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention of Dotson/Devore/Herekar to incorporate the fixation light of Fujieda in order to keep the eye position static by presenting a target for a patient’s eye to fixate towards for safe treatment (paragraph 0008).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to anticipate and/or render obvious over the objected claims as they do not disclose the at least one processor is further programmed to switch on the non-treatment light to be directed towards the patient's eye 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The reference as taught by Herekar (US 2008/0015660 A1) teaches the at least one optical treatment head is further configured to provide a non-treatment light having a wavelength in the visible light spectrum that is not highly absorbed by riboflavin from the light source device, cited above, as claimed in the amendment. Therefore, the arguments are rendered moot.
Regarding claim 16, Dotson teaches the optical treatment head (light housing 16) is affixed and supported on a mounting assembly (structure 26) via the attachment structure 42, cited above, as claimed in claim 16. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bille (US 2005/0113813 A1) teaches a device for ophthalmic laser surgery for stabilizing a base point in the optical axis of the patient’s eye using a fixation point. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792